Judge Hobson’s
answer to petition for re-hearing:
The purpose of the statute is not to add to the burdens of the taxpayer, but simply to give him time to pay his taxes until the whisky is taken out of bond. If he wishes to avoid the imposition of interest,- he may pay the taxes *390at any time after the assessment is made and avoid being charged with interest. A tax is a charge by the State upon the property, and may be removed by the owner by paying the money after the tax proceeding isi complete. The taxes in question are payable into the treasury, and there is no reason why this payment may not be made, at the taxpayer’s option, before the interest period has begun.
As to the penalty, we have had some difficulty, but conclude that the statute is peremptory, and we have no discretion.
Petition overruled.